Case: 13-60430      Document: 00512560294         Page: 1    Date Filed: 03/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-60430                               March 13, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
MARIANO BELISARIO GONZALEZ-LOPEZ,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 000 339


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Petitioner Mariano Belisario Gonzalez-Lopez, a native and citizen of El
Salvador, has filed a petition for review of the decision of the Board of
Immigration Appeals (BIA) dismissing his appeal of the denial of his motion to
reopen his deportation proceedings after he was ordered removed in absentia.
He contends that the immigration judge erred in denying his motion to reopen
because he did not receive notice of his removal hearing and that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60430     Document: 00512560294     Page: 2   Date Filed: 03/13/2014


                                  No. 13-60430

immigration judge should have considered the factors set forth in Matter of M-
R-A-, 24 I. & N. Dec. 665 (BIA 2008), to determine whether reopening his case
was warranted.
      “In reviewing the denial of a motion to reopen, this court applies a highly
deferential abuse-of-discretion standard, regardless of the basis of the alien’s
request for relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
We will “affirm the BIA’s decision as long as it is not capricious, without
foundation in the evidence, or otherwise so irrational that it is arbitrary rather
than the result of any perceptible rational approach.” Id.
      To comply with the statutory requirements, a notice to appear must
inform the alien of his obligation to provide a current address and phone
number, his obligation to provide any change of address, the consequences for
failing to provide an address and phone number, the time and date of the
hearing, and the consequences for failing to appear. 8 U.S.C. § 1229(a)(1)(F)-
(G). It need not include the specific time and date of a removal hearing,
however, if that information is provided in a subsequent notice of hearing.
Gomez-Palacios, 560 F.3d at 359. An alien is not entitled to notice if he fails
to provide the address information required under § 1229(a)(1)(F) and may be
removed in absentia if he fails to appear.           § 1229(a)(2)(B); 8 U.S.C.
§ 1229a(b)(5)(A) & (B).
      In June 2005 the Petitioner was personally served with a notice to
appear that in all things complied with the statutory requirements of 8 U.S.C.
§ 1229(a)(1)(F)-(G), save the specific time and date of his removal hearing. It
is undisputed that Petitioner failed to provide the address information
required under 8 U.S.C. § 1229(a)(1)(F). No further notice was required to
remove Gonzalez-Lopez in absentia. Gonzalez-Lopez’s reliance upon Matter of
M-R-A-, 24 I. & N. Dec. at 668, is thus misplaced, as it concerns the



                                        2
    Case: 13-60430    Document: 00512560294     Page: 3   Date Filed: 03/13/2014


                                 No. 13-60430

presumption that a notice is received at the address to which it is mailed, facts
not at issue here. No abuse of discretion has been shown in the denial of the
motion to reopen.
      Gonzalez-Lopez’s petition for review is DENIED.




                                       3